DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 09/20/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-30 were previously pending. Claims 1, 3, 15, 16, 26, 28, 30 have been amended. Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection relies on new prior art that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-18, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0111889 A1 to Li et al. (hereinafter “Li”) in view of US 2017/0134975 A1 to Huang et al. (hereinafter “Huang”)

Regarding Claim 1, Li teaches A method for wireless communications at a wireless device, (Figure 17, illustrates UE) comprising: 
identifying a transmission timing scheme for a shared radio frequency spectrum band,  the transmission timing scheme comprising a first set of time intervals allocated for transmissions using a first radio access technology and a second set of time intervals allocated for transmissions using a second radio access technology, the wireless device operating according to the first radio access technology; ([0105], discloses coexistence of a LTE-U system (i.e. first radio access technology) and a WiFi system (i.e. second radio access technology) operated by a LTE-U equipment (i.e. wireless device operating according to the first radio access technology) on an unlicensed band (i.e. shared radio frequency spectrum band) in which mutual interference is avoided. [0128]-[0130], discloses the LTE-U system may 
transmitting, during a time interval of the first set of time intervals, a channel reservation signal for a subsequent transmission, the channel reservation signal indicating a time difference between a transmission time of the channel reservation signal and an end time of the time interval and indicating that the wireless device uses the first radio access technology;  ([0105] and Figure 4, discloses the LTE-U equipment sending a WiFi frame for reserving the wireless channel sent in the LTE-U system may be a clear to send (CTS) frame (i.e. channel reservation signal).  [0104]-[0107] and Figure 5,further discloses the STA sets the NAV according to the duration field in the WiFi frame, where the NAV indicates a time period for reserving a wireless channel, in which other stations cannot send signals on a wireless channel within the time period indicated by the NAV.  Figures 8 and 9, [0128]-[0130], further 
and transmitting, based at least in part on the transmitted channel reservation signal, the subsequent transmission over the shared radio frequency spectrum band during at least a portion of the time interval before the end time of the time interval. (Figure 4 and [0105] and [0114], illustrates valid LTE-U transmission during the NAV identified in the WiFi frame)

Li does not explicitly teach wherein the end time of the time interval is different than an end time of the subsequent transmission;
However, the concept of transmission of data ending prior to a period of time allocated for transmission is well known in the art.  For example, in a similar field of endeavor, Huang discloses in Figure 5 and [0022], device STA2 marks the spatial reuse phase by doing an RTS/CTS exchange with access AP1. The spatial reuse phase then begins at the starting time of the data transmission and lasts for the durations of the data transmission, one SIFS, and the duration of an ACK frame from AP1. As illustrated in Figure 5, the end of the spatial reuse phase is indicative of the end of the NAV 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Li to include the above limitations as suggested by Huang, as increased spatial reuse allows for increasing efficiency of networks as indicated in [0013] of Huang.


Regarding Claim 2, Li/Huang teaches The method of claim 1, further comprising: Li further teaches refraining from transmitting over the shared radio frequency spectrum band during the second set of time intervals. ([0128], discloses before the start of LTE-U transmission requiring a next time of reservation of the wireless channel, there may be a period of time unavailable for the LTE-U system. This time period may be set aside for other wireless systems, for example, a WiFi system (i.e. second time interval allocated for transmissions using a second radio access technology))

Regarding Claim 3, Li/Huang teaches The method of claim 1, further comprising: Li further teaches determining a time difference between the end time of the time interval and a transmission time of the channel reservation signal; and transmitting an indication of the determined time difference in the channel reservation signal to indicate the end time of the time interval. ([0104]-[0107] and 

Regarding Claim 4, Li/Huang teaches The method of claim 1, further comprising: Li further teaches configuring a receiver address field of the channel reservation signal to indicate that the wireless device uses the first radio access technology. (Figure 5 and [0108]-[0113], discloses The receiver address (RA) field may be set as some special addresses different from the address of a common WiFi STA, so that it may be distinguished that this is a CTS frame sent by the LTE-U equipment (i.e. indicate the wireless device uses the first radio access technology))

Regarding Claim 5, Li/Huang teaches The method of claim 1, further comprising: Li further teaches configuring a network allocation vector (NAV) of the channel reservation signal to indicate the end time of the time interval. ([0104]-[0107] and Figure 5, discloses the STA sets the NAV according to the duration field (indication of time difference) in the WiFi frame, where the NAV indicates a time period for reserving a wireless channel, in which other stations cannot send signals on a wireless channel within the time period indicated by the NAV.  Figures 8 and 9, further illustrate frame header for reserving wireless channel during the interval of the LTE_U only transmission period)

 The method of claim 1, further comprising: Li further teaches configuring downlink control information (DCI) scheduling a transmission opportunity (TXOP) as the channel reservation signal to indicate the end time of the time interval. ([0098], discloses the UE may receive control information (i.e. DCI) from a base station, for example, physical layer signaling in a Pcell, i.e., PDCCH. The control information is used for indicating whether an LTE-U cell is available for data transmission and further indicating a time length for LTE-U transmission (i.e. TXOP). [0004], discloses the PDCCH is used for bearing DCI that is used for distributing uplink or downlink channel resources)

Regarding Claim 9, Li/Huang teaches The method of claim 1, further comprising: Li further teaches receiving, from a second wireless device operating according to the first radio access technology, a previous channel reservation signal during the time interval of the first set of time intervals; and identifying the end time of the time interval based at least in part on the previous channel reservation signal. ([0114], discloses the UE may receive a CTS frame sent by other LTE-U equipment, and determine that the CTS frame is sent by other LTE-U equipment according to the RA field in the CTS frame, so that the LTE-U equipment may work within the duration indicated by the CTS frame according to the LTE mechanism)

Regarding Claim 10, Li/Huang teaches The method of claim 1, further comprising: Li further teaches receiving a configuration signal over the first radio access technology that indicates the transmission timing scheme, wherein the transmission timing scheme is identified based at least in part on the configuration signal. ([0114], discloses the UE may receive a CTS frame sent by other LTE-U equipment, and determine that the CTS frame is sent by other LTE-U equipment according to the RA field in the CTS frame, so that the LTE-U equipment may work within the duration indicated by the CTS frame according to the LTE mechanism)

Regarding Claim 11, Li/Huang teaches The method of claim 1, wherein Li further teaches the first radio access technology 2 comprises a cellular radio access technology and the second radio access technology comprises an Institute of Electrical and Electronics Engineers (IEEE) 802.11 based radio access technology. ([0105], discloses LTE (i.e. cellular radio access technology) and WiFi (i.e. 802.11))

Regarding Claim 12, Li/Huang teaches The method of claim 1, wherein Li further teaches the channel reservation signal comprises a clear-to-send (CTS) signal, or a CTS-to-self (CTS-to-Self) signal, or a downlink control information (DCI) signal, or a combination thereof. ([0105], discloses WiFi frame to be a clear to send message (CTS))

Regarding Claim 13, Li/Huang teaches The method of claim 1, wherein Li further teaches a first duration of each time interval in the first set of time intervals is different from a second duration of each time interval in the second set of time intervals. (Figures 8 and 9 illustrate multiple different LTE transmission time periods 

Regarding Claim 14, Li/Huang teaches The method of claim 13, wherein Li further teaches the first duration is based at least in part on: a preconfigured value; receiving a signaling transmission from a road side unit (RSU); receiving a signaling transmission from a cellular network; or a criteria, wherein the criteria comprises traffic conditions or a penetration rate of technologies. ([0098], discloses the UE may receive control information from a base station, for example, physical layer signaling in a Pcell, i.e., PDCCH. (i.e. from a cellular network) The control information is used for indicating whether an LTE-U cell is available for data transmission and further indicating a time length (i.e. first duration) for LTE-U transmission)

Regarding Claim 15, Li teaches A method for wireless communications at a wireless device, comprising: (Figure 17, illustrates user equipment)
identifying a transmission timing scheme for a shared radio frequency spectrum band, the transmission timing scheme comprising a first set of time intervals allocated for transmissions using a first radio access technology and a second set of time intervals allocated for transmissions using the second radio access technology, the wireless device operating according to the second radio access technology; ([0105], discloses coexistence of a LTE-U system (i.e. first radio access technology) and a WiFi system (i.e. second radio access technology) operated 

receiving, during a time interval of the first set of time intervals and over the shared radio frequency spectrum band, a channel reservation signal; the channel reservation signal indicating a time difference between a transmission time of the channel reservation signal and an end time of the time interval ([0105] and Figure 4, discloses the LTE-U equipment sending a WiFi frame for reserving the wireless channel sent in the LTE-U system may be a clear to send (CTS) frame (i.e. channel reservation signal).  [0104]-[0107] and Figure 5,further discloses the STA sets 
identifying that the received channel reservation signal is associated with the first radio access technology; (Figure 5 and [0108]-[0113], discloses The receiver address (RA) field may be set as some special addresses different from the address of a common WiFi STA, so that it may be distinguished that this is a CTS frame sent by the LTE-U equipment (i.e. indicate the wireless device uses the first radio access technology))
determining the end time of the time interval based at least in part on the identification; and refraining from transmitting over the shared radio frequency spectrum band until at least the end time of the time interval. (Figure 4 and [0105] and [0114], illustrates valid LTE-U transmission during the NAV identified in the WiFi frame. After the STA of the WiFi system receives the WiFi frame, the STA sets the NAV 

Li does not explicitly teach wherein the end time of the time interval is different than an end time of the subsequent transmission;
However, the concept of transmission of data ending prior to a period of time allocated for transmission is well known in the art.  For example, in a similar field of endeavor, Huang discloses in Figure 5 and [0022], device STA2 marks the spatial reuse phase by doing an RTS/CTS exchange with access AP1. The spatial reuse phase then begins at the starting time of the data transmission and lasts for the durations of the data transmission, one SIFS, and the duration of an ACK frame from AP1. As illustrated in Figure 5, the end of the spatial reuse phase is indicative of the end of the NAV duration allocated for transmission by the STA2, which is different from the end time of the actual data transmission. [0059], further discloses implementing the embodiments in LTE communication systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Li to include the above limitations as suggested by Huang, as increased spatial reuse allows for increasing efficiency of networks as indicated in [0013] of Huang.

Regarding Claim 16, Li/Huang teaches The method of claim 15, further comprising: 
 monitoring, during a second time interval of the first set of time intervals allocated for transmission using the first radio access technology, the shared radio frequency spectrum band for channel reservation signals associated with the first radio access technology; and transmitting over the shared radio frequency spectrum band during the second time interval based at least in part on identifying, an absence of channel reservation signals received by the wireless device during the second time interval. (Figure 4 and [0105], discloses after the STA of the WiFi system receives the WiFi frame, the STA sets the NAV according to the duration field in the WiFi frame, so that the STA will not send signals within a time period corresponding to the NAV, and the mutual interference between the LTE-U and the WiFi is thus avoided.  [0115] further discloses A 802.11 system works on the basis of a CSMA/CA mechanism. A station (STA) must detect a wireless channel before sending signals. Only when the wireless channel is idle and maintained idle for a certain time period, the STA may occupy the wireless channel to send signals)

Regarding Claim 17, Li/Huang teaches The method of claim 15, further comprising: Li further teaches transmitting over the shared radio frequency spectrum band during the second set of time intervals. [0128] and Figures 8 and 9, illustrate before the start of LTE-U transmission requiring a next time of reservation of the wireless channel, there may be a period of time unavailable for the LTE-U system. This time period may be set aside for other wireless systems, for example, a WiFi system)

 The method of claim 15, further comprising: Li further teaches decoding a receiver address field of the channel reservation signal to identify that the channel reservation signal is configured using the first radio access technology; or decoding a network allocation vector (NAV) of the channel reservation signal to identify the end time of the time interval of the first set of time intervals. ([0105] and Figure 4, discloses after the STA of the WiFi system receives the WiFi frame, the STA sets the NAV according to the duration field in the WiFi frame, so that the STA will not send signals within a time period corresponding to the NAV)

Regarding Claim 21, Li/Huang teaches The method of claim 15, further comprising: Li further teaches decoding a downlink control information (DCI) scheduling a transmission opportunity (TXOP) as the channel reservation signal to identify the end time of the time interval. ([0098], discloses the UE may receive control information (i.e. DCI) from a base station, for example, physical layer signaling in a Pcell, i.e., PDCCH. The control information is used for indicating whether an LTE-U cell is available for data transmission and further indicating a time length for LTE-U transmission (i.e. TXOP). [0004], discloses the PDCCH is used for bearing DCI that is used for distributing uplink or downlink channel resources)

Regarding Claim 22, Li/Huang teaches The method of claim 15, further comprising: Li further teaches receiving a configuration signal over the second radio access technology that indicates the transmission timing scheme, wherein the transmission timing scheme is identified based at least in part on the configuration signal. ([0114], discloses the UE may receive a CTS frame sent by other LTE-U equipment, and determine that the CTS frame is sent by other LTE-U equipment according to the RA field in the CTS frame, so that the LTE-U equipment may work within the duration indicated by the CTS frame according to the LTE mechanism)

Regarding Claim 23, Li/Huang teaches The method of claim 15, wherein Li further teaches the first radio access technology comprises a cellular radio access technology and the second radio access technology comprises an Institute of Electrical and Electronics Engineers (IEEE) 802.11 based radio access technology, ([0105], discloses LTE (i.e. cellular radio access technology) and WiFi (i.e. 802.11)) and wherein a first duration of each time interval in the first set of time intervals is different from a second duration of each time interval in the second set of time intervals. (Figures 8 and 9 illustrate multiple different LTE transmission time periods and multiple WiFi transmission time periods.  Examiner notes that since LTE and WiFi transmission time periods are distinct, as such, they are different)

Regarding Claim 24, Li/Huang teaches The method of claim 23, wherein Li further teaches the channel reservation signal is transmitted in a preamble field that is compatible with the IEEE 802.11 based radio access technology. ([0013], discloses when detecting that a wireless channel is idle, sending a signal structure containing a physical layer convergence protocol (PLCP) preamble, a PLCP header and valid data transmission in accordance with 802.11, wherein the coding rate (RATE) and 

Regarding Claim 25, Li/Huang teaches The method of claim 15, wherein Li further teaches the channel reservation signal comprises a clear-to-send (CTS) signal, or a CTS-to-self (CTS-to-Self) signal, or a downlink control information (DCI) signal, or a combination thereof. ([0105], discloses WiFi frame to be a clear to send message (CTS))


Regarding Claim 26, Li teaches An apparatus for wireless communications at a wireless device, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 17, illustrates UE comprising configuration module and transmission module. [0105], further discloses LTE-U equipment)
identify a transmission timing scheme for a shared radio frequency 8 spectrum band, the transmission timing scheme comprising a first set of time intervals allocated for transmissions using a first radio access technology and a second set of time intervals allocated for transmissions using a second radio access technology, the wireless device operating according to the first radio access technology; ([0105], discloses coexistence of a LTE-U system (i.e. first radio access technology) and a WiFi system (i.e. second radio access technology) operated 
transmit, during a time interval of the first set of time intervals, a channel reservation signal for a subsequent transmission, the channel reservation signal indicating a time difference between a transmission time of the channel reservation signal and an end time of the time interval and indicating that the wireless device uses the first radio access technology;  ([0105] and Figure 4, discloses the LTE-U equipment sending a WiFi frame for reserving the wireless channel sent in the LTE-U system may be a clear to send (CTS) frame (i.e. channel reservation signal).  [0104]-[0107] and Figure 5,further discloses the STA sets the NAV according to 
 and transmit, based at least in part on the transmitted channel reservation signal, the subsequent transmission over the shared radio frequency spectrum band during at least a portion of the time interval before the end time of the time interval. (Figure 4 and [0105] and [0114], illustrates valid LTE-U transmission during the NAV identified in the WiFi frame)
Li does not explicitly teach wherein the end time of the time interval is different than an end time of the subsequent transmission;
However, the concept of transmission of data ending prior to a period of time allocated for transmission is well known in the art.  For example, in a similar field of endeavor, Huang discloses in Figure 5 and [0022], device STA2 marks the spatial reuse phase by doing an RTS/CTS exchange with access AP1. The spatial reuse phase then begins at the starting time of the data transmission and lasts for the durations of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Li to include the above limitations as suggested by Huang, as increased spatial reuse allows for increasing efficiency of networks as indicated in [0013] of Huang.

Regarding Claim 27, Li/Huang teaches The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: Li further teaches refrain from transmitting over the shared radio frequency spectrum band during the second set of time intervals. ([0128], discloses before the start of LTE-U transmission requiring a next time of reservation of the wireless channel, there may be a period of time unavailable for the LTE-U system. This time period may be set aside for other wireless systems, for example, a WiFi system (i.e. second time interval allocated for transmissions using a second radio access technology))

Regarding Claim 28, Li/Huang teaches The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: Li further teaches and transmit an indication of the time difference in the channel reservation signal to indicate the end time of the time interval. ([0104]-[0107] and 

Regarding Claim 29, Li/Huang teaches The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: Li further teaches configure a receiver address field of the channel reservation signal to indicate that the wireless device uses the first radio access technology; or configure a network allocation vector (NAV) of the channel reservation signal to indicate the end time of the time interval; or configure downlink control information (DCI) scheduling a transmission opportunity (TXOP) as the channel reservation signal to indicate the end time of the time interval. (Figure 5 and [0108]-[0113], discloses The receiver address (RA) field may be set as some special addresses different from the address of a common WiFi STA, so that it may be distinguished that this is a CTS frame sent by the LTE-U equipment (i.e. indicate the wireless device uses the first radio access technology))

Regarding Claim 30, Li teaches An apparatus for wireless communications at a wireless device, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 17, illustrates user equipment. [0105], further discloses WiFi STA)
 identify a transmission timing scheme for a shared radio frequency spectrum band, the transmission timing scheme comprising a first set of time intervals allocated for transmissions using a first radio access technology and a second set of time intervals allocated for transmissions using the second radio access technology, the wireless device operating according to the second radio access technology; ([0105], discloses coexistence of a LTE-U system (i.e. first radio access technology) and a WiFi system (i.e. second radio access technology) operated by a LTE-U equipment (i.e. wireless device operating according to the first radio access technology) on an unlicensed band (i.e. shared radio frequency spectrum band) in which mutual interference is avoided. [0128]-[0130], discloses the LTE-U system may periodically detect the wireless channel in P ms cycle.  The parameter P may be predefined or sent to the UE (i.e. wireless device) by high-level signaling. (i.e. identifying a transmission timing scheme)).  Within each cycle, the base station may inform the UE of the timer period for reserving the wireless channel and the time period for transmission with low power within the current cycle by signaling. For example, the signaling may be sent at the starting of each cycle to indicate a set of subframes available for LTE-U transmission (i.e. time interval for transmissions using a first radio access technology) within the current cycle.  Finally, before the start of LTE-U transmission requiring a next time of reservation of the wireless channel, there may be a period of time unavailable for the LTE-U system. This time period may be set aside for other wireless systems, for example, a WiFi system (i.e. second time interval allocated for transmissions using a second radio access technology).
 receive, during a time interval of the first set of time intervals and over the shared radio frequency spectrum band, a channel reservation signal; the channel reservation signal indicating a time difference between a transmission time of the channel reservation signal and an end time of the time interval ([0105] and Figure 4, discloses the LTE-U equipment sending a WiFi frame for reserving the wireless channel sent in the LTE-U system may be a clear to send (CTS) frame (i.e. channel reservation signal).  [0104]-[0107] and Figure 5,further discloses the STA sets the NAV according to the duration field in the WiFi frame, where the NAV indicates a time period for reserving a wireless channel, in which other stations cannot send signals on a wireless channel within the time period indicated by the NAV.  Figures 8 and 9, [0128]-[0130], further illustrate frame header for reserving wireless channel during the interval of the LTE_U only transmission period.  Within each cycle, the base station may inform the UE of the timer period for reserving the wireless channel and the time period for transmission with low power within the current cycle by signaling. For example, the signaling may be sent at the starting of each cycle to indicate a set of subframes available for LTE-U transmission (i.e. time difference between transmission time of channel reservation signal and an end time of the time interval for transmissions using a first radio access technology within the current cycle))
identify that the received channel reservation signal is associated with the first radio access technology; (Figure 5 and [0108]-[0113], discloses The receiver address (RA) field may be set as some special addresses different from the address of a common WiFi STA, so that it may be distinguished that this is a CTS frame sent by 
determine the end time of the time interval based at least in part on the identification; and refrain from transmitting over the shared radio frequency spectrum  band until at least the end time of the time interval. (Figure 4 and [0105] and [0114], illustrates valid LTE-U transmission during the NAV identified in the WiFi frame. After the STA of the WiFi system receives the WiFi frame, the STA sets the NAV according to the duration field in the WiFi frame, so that the STA will not send signals within a time period corresponding to the NAV)
Li does not explicitly teach wherein the end time of the time interval is different than an end time of the subsequent transmission;
However, the concept of transmission of data ending prior to a period of time allocated for transmission is well known in the art.  For example, in a similar field of endeavor, Huang discloses in Figure 5 and [0022], device STA2 marks the spatial reuse phase by doing an RTS/CTS exchange with access AP1. The spatial reuse phase then begins at the starting time of the data transmission and lasts for the durations of the data transmission, one SIFS, and the duration of an ACK frame from AP1. As illustrated in Figure 5, the end of the spatial reuse phase is indicative of the end of the NAV duration allocated for transmission by the STA2, which is different from the end time of the actual data transmission. [0059], further discloses implementing the embodiments in LTE communication systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Li to include the .

Claims 6, 7, 19, 20 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li/Huang in view of US 2017/0295560 A1 to Kim et al. (hereinafter “Kim”)


Regarding Claim 6, Li/Huang teaches The method of claim 5, further comprising:
Li/Huang does not explicitly teach identifying a set of NAVs, each NAV in the set of NAVs corresponding to a time difference between transmission of the channel reservation signal and the end time of the time interval; and selecting the NAV from the set of NAVs based at least in part on the time difference.
However, sets of pre-defined NAVs are well known in the art. For example, in a similar field of endeavor, Kim discloses in [0152]-[0153], network allocation vector, in which a NAV may be understood as a timer for protecting TXOP of a transmitting STA (e.g., TXOP holder). An STA may not perform channel access during a period in which a NAV configured in the STA is valid so as to protect TXOP of other STAs. [0209] And Table 2, further discloses the TXOP duration field may have a predefined value, in which Table 2 illustrates a table in which values (e.g., a TXOP duration index) set to the TXOP duration field and actual TXOP duration values are mapped may be predefined.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Li/Huang to include the above limitations as suggested by Kim, in order to provide for efficient signaling of a TXOP duration for minimizing overhead as indicated in [0171] of Kim.

Regarding Claim 7, Li/Huang teaches The method of claim 5, further comprising: 
Li/Huang does not explicitly teach identifying a first set of NAVs associated with using the first radio access technology and a second set of NAVs associated with using the second radio access technology; and selecting the NAV from the first set of NAVs based at least in part on the wireless device using the first radio access technology.
However, sets of pre-defined NAVs are well known in the art. For example, in a similar field of endeavor, Kim discloses in [0152]-[0153], network allocation vector, in which a NAV may be understood as a timer for protecting TXOP of a transmitting STA (e.g., TXOP holder). An STA may not perform channel access during a period in which a NAV configured in the STA is valid so as to protect TXOP of other STAs. [0209] And Table 2, further discloses the TXOP duration field may have a predefined value, in which Table 2 illustrates a table in which values (e.g., a TXOP duration index) set to the TXOP duration field and actual TXOP duration values are mapped may be predefined.  Examiner notes that based on the actual duration desired, a TXOP duration field value 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Li/Huang to include the above limitations as suggested by Kim, in order to provide for efficient signaling of a TXOP duration for minimizing overhead as indicated in [0171] of Kim.

Regarding Claim 19, Li/Huang teaches The method of claim 18, further comprising: Li/Huang does not explicitly teach identifying a set of NAVs, each NAV in the set of NAVs corresponding to a time difference between transmission of the channel reservation signal and the end time of the time interval; and identifying the end time based at least in part on the decoded NAV from the set of NAVs.
However, sets of pre-defined NAVs are well known in the art. For example, in a similar field of endeavor, Kim discloses in [0152]-[0153], network allocation vector, in which a NAV may be understood as a timer for protecting TXOP of a transmitting STA (e.g., TXOP holder). An STA may not perform channel access during a period in which a NAV configured in the STA is valid so as to protect TXOP of other STAs. [0209] And Table 2, further discloses the TXOP duration field may have a predefined value, in which Table 2 illustrates a table in which values (e.g., a TXOP duration index) set to the TXOP duration field and actual TXOP duration values are mapped may be predefined.  Examiner notes that based on the actual duration desired, a TXOP duration field value is selected. 


Regarding Claim 20, Li/Huang teaches The method of claim 18, further comprising: 
Li/Huang does not explicitly teach identifying a first set of NAVs associated with using the first radio access technology and a second set of NAVs associated with using the second radio access technology; and identifying that the channel reservation signal is configured using the first radio access technology based at least in part on the decoded NAV being from the first set of NAVs.
However, sets of pre-defined NAVs are well known in the art. For example, in a similar field of endeavor, Kim discloses in [0152]-[0153], network allocation vector, in which a NAV may be understood as a timer for protecting TXOP of a transmitting STA (e.g., TXOP holder). An STA may not perform channel access during a period in which a NAV configured in the STA is valid so as to protect TXOP of other STAs. [0209] And Table 2, further discloses the TXOP duration field may have a predefined value, in which Table 2 illustrates a table in which values (e.g., a TXOP duration index) set to the TXOP duration field and actual TXOP duration values are mapped may be predefined.  Examiner notes that based on the actual duration desired, a TXOP duration field value is selected.  [0274], further discloses NAV management through combinations of BSSID, BSS Color (i.e. NAVs associated with radio access technologies)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477